Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 1, 9, and 19, the term “acceptance” (in the phrase “an acceptance of the first mutant corresponding to the probability of acceptance exceeds an acceptance threshold”) is used in a manner that makes it unclear as to whether the meaning of “acceptance” is an act of accepting (such as an acceptance decision) or instead a value that is used to determine an action of acceptance.
Based on the context that the “acceptance” is being compared to an “acceptance threshold” and conventional techniques in Markov Chain Monte Carlo sampling (e.g., sampling a uniform interval and comparing it against a probability value), the Examiner believes that the “acceptance” may have been intended to have the meaning of a value of a variable. However, the term “acceptance” is used in a previous part of the claim (specifically, “an acceptance Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term is indefinite because the specification does not clearly redefine the term.  
This part of the rejection can be overcome by amending “an acceptance of the first mutant…” to “a value for accepting the first mutant…” or “a value for determining acceptance of the first mutant.” For purposes of examination, the instant claim language has been interpreted to cover the suggested potential revisions. 
	In claims 3 and 11, “the overall cost corresponding to the original program” (in the expression “cost_diff comprises the overall cost corresponding to the mutant minus the overall cost corresponding to the original program”) lacks antecedent basis. While parent claims 2 and 10 recite “an overall cost,” this antecedent term only provides antecedent basis for “the overall cost corresponding to the mutant” and does not provide antecedent basis for “the overall cost corresponding to the original program” which is a separate “overall cost.” For purposes of examination, “the” as underlined above has been interpreted to be “an.”
	In claims 6 and 14, “the quality score corresponding to the original program” (in the expression “quality_diff comprises the quality score corresponding to the mutant minus the quality score corresponding to the original program”) lacks antecedent basis. While parent claims 1 and 9 recite a “quality score…corresponding to the first mutant,” this antecedent term mutant” and does not provide antecedent basis for “the quality score corresponding to the original program” which is a separate “quality score.” For purposes of examination, “the” as underlined above has been interpreted to be “an.”
	Claims 7-8 recite the limitation “the iteration.” There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear if “the iteration” is intended to refer to a particular iteration, or the iteration process of iterating through multiple iterations. For purposes of examination, “the iteration” has been interpreted to be “the iterating” (in view of the language in claim 1 of “iterating”). This part of the rejection can be overcome by amending “the iteration” in such a manner. 
Claims 15-16 recite the limitation “the iteration.” There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear if “the iteration” is intended to refer to a particular iteration, or the iteration process of iterating through multiple iterations. For purposes of examination, “the iteration” has been interpreted to be “a process of iterating the actions.” This part of the rejection can be overcome by amending “the iteration” in such a manner.
Claim 17 recites the limitation “the computer usable code" in line 1. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, “the computer usable code” has been interpreted as referring to the program instructions recited in the preamble of claim 9. 
Claim 18 recites the limitation “the computer usable code" in line 1. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, “the computer usable code” has been interpreted as referring to the program instructions recited in the preamble of claim 9. 
Claims dependent from one or more of the above-discussed claims are also rejected for the reasons for their parent claims, since these dependent claims incorporate the indefinite recitations of their parent claims without curing the deficiencies thereof. Therefore, the rejection made to independent claims 1, 9 and 19 also apply to all of their dependent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Le et al., “Finding Deep Compiler Bugs via Guided Stochastic Program Mutation,” OOPSLA’15, October 25–30, 2015, Pittsburgh, PA, USA (“Le”) in view of Smith (US 2018/0260245 A1), Schkufza et al., “Stochastic Superoptimization,” ASPLOS’13, March 16–20, 2013, Houston, Texas, USA (“Schkufza”) and Chang et al., “An Adaptive Sampling Algorithm for Solving Markov Decision Processes,” Operations Research , Jan. - Feb., 2005, Vol. 53, No. 1 (Jan. - Feb., 2005), pp. 126-139 (“Chang”).
As to claim 1, Le teaches a method comprising:
iterating, until reaching an iteration limit, actions comprising: [§ 4.2 (“MCMC Sampling”), Algorithm 1, line 4: “for 1 … MAX_ITER do”, where MAX_ITER is the maximum number of iterations for the “for” loop of lines 4-10. See also § 4.2, paragraph 3: “At each iteration, based on the current variant Q, we propose a candidate Q*, which we use to validate the compiler.”]
generating, from a […] program using a processor and a memory, [§ 4.1, paragraph 2 (“Definition 4.1”) teaches “an EMI variant Q and its seed program P.” That is, P or Q in Algorithm 1 corresponds to a program. The limitation of “a processor and a memory” is disclosed because Algorithm 1 is implemented by a computer that includes a processor and memory. See, e.g., § 6.1, heading (“Testing Infrastructure”), which teaches a computer running Linux: “Our testing focuses on the x86-linux platform due to its popularity and ease of access. We conduct our experiments on two machines (one 18 cores and one 6 cores) running Ubuntu 12.04 (x86_64).”] a first mutant, the first mutant comprising a randomly-generated transformation of the […] program; [§ 4.2, Algorithm 1, line 5 “Q* := Mutate(Q,I)” where Q* corresponds to a first mutant. See also § 4.2, last paragraph: “At each iteration, based on the current variant Q, we propose a candidate Q*.” The mutant comprises a randomly generated transformation as generally described in § 4.3, particularly in the sub-section titled “Generating New Variant” (page 391, left column). This sub-section teaches: “we can perform the following actions according to the proposal distribution q…” wherein such actions include a delete action (“We delete a parent statement, those that contain other statements, with probability pdparent. We delete a leaf statement with probability pdleaf”) and an insert action (“We also have two probabilities…for inserting at parent or leaf statements”). Since these actions are based on probabilities, they create “randomly-generated transformations” as claimed.]
computing a quality score, [§ 4.2, Equation 4, where                         
                            Δ
                            (
                            
                                
                                    Q
                                
                                
                                    *
                                
                            
                            ;
                            P
                            )
                        
                     corresponds to a quality score for the mutant Q*. Note that                         
                            Δ
                            (
                            
                                
                                    Q
                                
                                
                                    *
                                
                            
                            ;
                            P
                            )
                        
                     is defined in § 4.1, Definition 4.1, which states that the                         
                            Δ
                            (
                            
                                
                                    Q
                                
                                
                                    *
                                
                            
                            ;
                            P
                            )
                        
                     is a distance from the seed program. See also § 4.1, last two paragraphs, which states that this metric measures “quality” in terms of avoiding “too small or too large” variants. Equation 4 may be simplified to Equation 5 in § 5.3.] a correctness [(metric)] [§ 4.2, Algorithm 1, line 7, where the operation of “if                         
                            
                                
                                    O
                                
                                
                                    *
                                
                            
                            ≠
                            O
                        
                    ” measures whether the output of the mutant Q* (as determined in line 6 of the algorithm) matches the reference output O (as determined in line 2 of the algorithm).], and a probability of acceptance corresponding to the first mutant; [§ 4.2, paragraph 3: “the probability to accept the proposal
Q → Q∗ is given below… (4).”]
determining, according to the probability of acceptance, an acceptance corresponding to the first mutant; [§ 4.2, Algorithm 1, line 9: “if Rand(0,1) < A(Q → Q∗; P) then.” That is, based on the probability A(Q → Q∗; P), the condition of the above “if” statement may be evaluated to be true, which corresponds to the case of “to accept the proposal Q → Q∗” as described in § 4.2, paragraph 3. It is noted that “acceptance” has been interpreted to cover the meaning of an acceptance decision or an act of accepting.]
replacing, upon determining that an acceptance of the first mutant corresponding to the probability of acceptance exceeds an acceptance threshold [§ 4.2, Algorithm 1, line 9: “if Rand(0,1) < A(Q → Q∗; P)”. That is, when the “acceptance” A(Q → Q∗; P) exceeds the “acceptance threshold” Rand(0,1), the “if” statement is evaluated to be true], the […] program with the first mutant; [§ 4.2, Algorithm 1, line 10: “Q := Q*”] and
storing [...] the first mutant. [§ 4.2, Algorithm 1, line 10: “Q := Q*”. This operation, which includes replacing Q with Q* as noted above, also constitutes “storing” Q* because the operations of Algorithm 1 are performed in the memory of a computer. The instant claim does not require “storing” to be for a specific purpose or for a specific result.]
Le does not teach:
(1)	The limitation that the “program” is a “quantum program”;
(2)	The limitation that the correctness metric is specifically a “correctness distance”; and
(3)	The condition of “upon determining that the quality score exceeds a storage threshold and that the correctness distance is zero.” 
Smith, in an analogous art, teaches limitation (1) listed above. Smith generally pertains to techniques for a “hybrid computing system [that] includes a quantum processor that defines qubits.” Therefore, Smith is in the same field of endeavor as the claimed invention, namely quantum computing.
In particular, Smith teaches a program in the form of a “quantum program” [[0013]: “a quantum computing system executes a quantum program, and the quantum program does not necessarily include any explicit notion of the time at which precise instructions are executed. A quantum program (e.g., instructions written in the Quil programming language) may be written generally for any quantum computer, without knowledge of the quantum computer's native gate set or architecture, and a scheduler may translate the quantum program to a sequence of operations that are directly executable by the quantum computing system.”] It is noted that the quantum programs disclosed in Smith are compatible with the method of Le, particularly considering that quantum programs can be compiled using a compiler, as disclosed in [0044] (“compile a control sequence”); [0054] (“obtain quantum programs and store them (or compiled versions of them) in the memory”; and [0057] (“the memory 202 may store instructions compiled by the classical processor 204 based on a quantum program written in the Quil programming”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Le with the teachings of Smith by modifying the program to be a “quantum program” as taught by Smith. The motivation would have been to use a form of program that is executable by a quantum computing system, to thereby use such a quantum computing system, as suggested by Smith ([0013]: “a quantum computing system executes a quantum program”).
Schkufza, in an analogous art, teaches limitation (2) and part of limitation (3) listed above, particularly the correctness metric being a “correctness distance” and the condition of “upon determining that the quality score […] a storage threshold and that the correctness distance is zero.” Schkufza teaches a method for “stochastic superoptimization” (title) that is used “to rapidly explore the space of all possible programs to find one that is an optimization of a given target program” (abstract). Since the present application relates to Monte Carlo Markov Chain based quantum program optimization, Schkufza is in the field of stochastic models and is also reasonably pertinent to the problems of the present invention. In general, Schkufza teaches the acceptance probability                         
                            α
                            
                                
                                    R
                                    →
                                    
                                        
                                            R
                                        
                                        
                                            *
                                        
                                    
                                    ;
                                    T
                                
                            
                            =
                            
                                
                                    min
                                
                                ⁡
                                
                                    
                                        
                                            1
                                            ,
                                            
                                                
                                                    p
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    *
                                                                
                                                            
                                                            ;
                                                            T
                                                        
                                                    
                                                
                                                
                                                    p
                                                    
                                                        
                                                            R
                                                            ;
                                                            T
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     (see § 3.2, equation 6) and                         
                            p
                            
                                
                                    R
                                    ;
                                    T
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    Z
                                
                            
                            
                                
                                    exp
                                
                                ⁡
                                
                                    
                                        
                                            -
                                            β
                                            ⋅
                                            c
                                            
                                                
                                                    R
                                                    ;
                                                    T
                                                
                                            
                                        
                                    
                                
                            
                        
                     (§ 3.2, equation 4), which are analogous to Equation 5 and Equation 3 of Le, but implement a cost function c as discussed below. In Schkufza                         
                            R
                        
                     and                         
                            
                                
                                    R
                                
                                
                                    *
                                
                            
                        
                     are a rewrite and a candidate rewrite, analogous to Q and Q* in Le.
In particular, Schkufza teaches a “correctness distance” [§ 3.1, paragraphs 1-2: “The transformation correctness term, eq(·), measures the similarity of two functions. § 4.1 (“Transformation Correctness”), paragraph 3: “For a given input, we use the number of bits difference in live outputs (i.e., the Hamming distance) to measure correctness.”]. Schkufza further teaches the condition of “upon determining that the quality score” [§ 3.1 (“Cost Function”) teaches a quality score in the form the cost function                         
                            c
                            (
                            R
                            ;
                            T
                            )
                        
                     as defined in equation (2). Note that                         
                            c
                            (
                            R
                            ;
                            T
                            )
                        
                     is analogous                         
                            Δ
                            (
                            
                                
                                    Q
                                
                                
                                    *
                                
                            
                            ;
                            P
                            )
                        
                     of Le (compare equation (3) of Le with equation (4) of Schkufza). ] satisfies “a storage threshold” [§ 4.5, paragraph 2: “the maximum cost rewrite c(·) that the algorithm will accept” as shown in expression (14). As shown in expression (14), the condition is that the cost rewrite                         
                            c
                            (
                            
                                
                                    R
                                
                                
                                    *
                                
                            
                            ;
                            T
                            ,
                            τ
                            )
                        
                     is less than the threshold                         
                            c
                            
                                
                                    R
                                    ;
                                    T
                                    ,
                                    τ
                                
                            
                            -
                            
                                
                                    
                                        
                                            log
                                        
                                        ⁡
                                        
                                            
                                                
                                                    p
                                                
                                            
                                        
                                    
                                
                                
                                    β
                                
                            
                        
                    . See § 4.5, paragraph 3: “Because the computation of eq (·) is based on the iterative evaluation of testcases, it is only necessary to do so for as long as the running sum does not exceed this upper bound. Once it does, we know that the proposal is guaranteed to be rejected, and no further computation is necessary.”] “and that the correctness distance is zero” [§ 3.1, paragraphs 1-2: “An optimization, R, is any rewrite for which the cost function obtains a minimum value and the correctness term is zero… The transformation correctness term, eq(·), measures the similarity of two functions. The term is zero if and only if the two functions are equal.” As described in § 4.1 discussed above, the correctness term eq is computed as a distance, particularly as a “Hamming distance.” Note that the condition of the correctness term being zero is shown in Equation (3) in § 3.1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Le and Smith with the teachings of Schkufza by modifying the correctness metric to be a “correctness distance” and by using the cost function of Schkufza for the quality score for purposes of the acceptance probability as taught in Schkufza and to implement the condition of “upon determining that the quality score [satisfies] a storage threshold and that the correctness distance is zero” for the storage of the first mutant. The motivation for doing so would have been to implement optimization under the constraint of transformation correctness as well as performance improvement (see Schkufza, abstract: “The competing constraints of transformation correctness and performance improvement”) and to avoid unnecessary computation when a proposal is guaranteed to be rejected (see Schkufza, § 4.5, paragraph 3: “…the proposal is guaranteed to be rejected, and no further computation is necessary”).
The thus-far combination of references does not teach the remaining limitation that the quality score is determined to “exceed” the storage threshold. While the method of Schkufza uses compares a quality score to a threshold, the quality score is in the form of a cost function for which lower is better rather than a reward/utility function for which higher is better. Therefore, the condition in Schkufza is “less than” rather than “exceed.”
Chang, in an analogous art, suggests the above limitation. Chang teaches sampling algorithms for optimization using Markov decision processes (see title and abstract). Therefore, Chang is in the field of stochastic models and is also reasonably pertinent to the problems of the present invention.
In particular, Chang suggests modifying the relationship between the quality score to and the “storage threshold” from “less than” to “exceed” [Page 137, first full paragraph: “a slight modification is required for this example because it is a minimization problem, whereas AMS was written for a maximization problem. Conceptually, the most straightforward way would be to just take the reward as the negative of the cost function.” Note that use of a reward function, defined as a negative of a cost function, as a quality score would result in the instant limitation because instead of a maximum cost, there would be a minimum reward.] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Le, Smith, and Schkufza with the teachings of Chang by using a quality score that is a negative of the cost function, so as to result in the condition of “upon determining that the quality score exceeds a storage threshold.” The motivation would have been to reformulate the cost function of a cost minimization problem as a reward function, as suggested by Chang (page 137, first full paragraph, parts cited above). Moreover, the replacement of a cost function with its negative is a simple substitution of one known element (a function) for another (a negative of the function) to obtain predictable results, because the results are predictable. 

As to claim 2, the combination of Le, Smith, Schkufza, and Chang teaches the method of claim 1, further comprising:
computing the quality score using an inverse proportionality function [Chang, page 137, first full paragraph: “a slight modification is required for this example because it is a minimization problem, whereas AMS was written for a maximization problem. Conceptually, the most straightforward way would be to just take the reward as the negative of the cost function.” That is, the inverse proportionality function is multiplication by -1.] on an overall cost. [Schkufza, § 3.1 (“Cost Function”) teaches cost function c as discussed in the rejection of claim 1, above].

As to claim 3, the combination of Le, Smith, Schkufza, and Chang teaches the method of claim 2, as set forth above. 
Schkufza further teaches wherein:
cost_diff comprises the overall cost corresponding to the mutant minus the overall cost corresponding to the original program; [Schkufza, § 3.2, Equation 6 teaches that                         
                            α
                            
                                
                                    R
                                    →
                                    
                                        
                                            R
                                        
                                        
                                            *
                                        
                                    
                                    ;
                                    T
                                
                            
                            =
                            
                                
                                    min
                                
                                ⁡
                                
                                    
                                        
                                            1
                                            ,
                                            
                                                
                                                    p
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    *
                                                                
                                                            
                                                            ;
                                                            T
                                                        
                                                    
                                                
                                                
                                                    p
                                                    
                                                        
                                                            R
                                                            ;
                                                            T
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                             
                        
                    . Furthermore, Equation 4 teaches that                         
                            p
                            
                                
                                    R
                                    ;
                                    T
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    Z
                                
                            
                            
                                
                                    exp
                                
                                ⁡
                                
                                    
                                        
                                            -
                                            β
                                            ⋅
                                            c
                                            
                                                
                                                    R
                                                    ;
                                                    T
                                                
                                            
                                        
                                    
                                
                            
                        
                    . Therefore, by incorporating the definition for p in Equation 4 into the term                         
                            
                                
                                    p
                                    
                                        
                                            
                                                
                                                    R
                                                
                                                
                                                    *
                                                
                                            
                                            ;
                                            T
                                        
                                    
                                
                                
                                    p
                                    
                                        
                                            R
                                            ;
                                            T
                                        
                                    
                                
                            
                        
                    , it follows that                         
                            
                                
                                    p
                                    
                                        
                                            
                                                
                                                    R
                                                
                                                
                                                    *
                                                
                                            
                                            ;
                                            T
                                        
                                    
                                
                                
                                    p
                                    
                                        
                                            R
                                            ;
                                            T
                                        
                                    
                                
                            
                            =
                            
                                
                                    exp
                                
                                ⁡
                                
                                    
                                        
                                            -
                                            β
                                            
                                                
                                                    c
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    *
                                                                
                                                            
                                                            ;
                                                            T
                                                        
                                                    
                                                    -
                                                    c
                                                    
                                                        
                                                            R
                                                            ;
                                                            T
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    . Here,                         
                            c
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            *
                                        
                                    
                                    ;
                                    T
                                
                            
                            -
                            c
                            
                                
                                    R
                                    ;
                                    T
                                
                            
                        
                     is the “cost_diff” which comprises the overall cost of the mutant                         
                            c
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            *
                                        
                                    
                                    ;
                                    T
                                
                            
                        
                     minus the overall cost corresponding to the original program                         
                            c
                            
                                
                                    R
                                    ;
                                    T
                                
                            
                        
                    . The Examiner notes that the notation of “                        
                            
                                
                                    exp
                                
                                ⁡
                                
                                    
                                        
                                            -
                                            β
                                            ⋅
                                            
                                                
                                                    c
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    *
                                                                
                                                            
                                                            ;
                                                            T
                                                        
                                                    
                                                
                                                
                                                    c
                                                    
                                                        
                                                            R
                                                            ;
                                                            T
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    ” in Equation 6 of Schkufza is understood to be referring to a difference in cost in the manner noted above. See also the derivation of Equation 4 in Le, which uses Equation 6 of Schkufza (as Equation 3 in Le) to derive a difference value.]  
the probability of acceptance is one when cost_diff is a negative number; [Schkufza, § 3.2, Equation 5:                         
                            α
                            
                                
                                    R
                                    →
                                    
                                        
                                            R
                                        
                                        
                                            *
                                        
                                    
                                    ;
                                    T
                                
                            
                            =
                            
                                
                                    min
                                
                                ⁡
                                
                                    
                                        
                                            1
                                            ,
                                            
                                                
                                                    p
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    *
                                                                
                                                            
                                                            ;
                                                            T
                                                        
                                                    
                                                
                                                
                                                    p
                                                    
                                                        
                                                            R
                                                            ;
                                                            T
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    , where                         
                            α
                        
                     is the “acceptance probability” (§ 3.2, paragraph 3-4). The above expression is equal to                         
                            α
                            
                                
                                    R
                                    →
                                    
                                        
                                            R
                                        
                                        
                                            *
                                        
                                    
                                    ;
                                    T
                                
                            
                            =
                            
                                
                                    min
                                
                                ⁡
                                
                                    
                                        
                                            1
                                            ,
                                            
                                                
                                                    exp
                                                
                                                ⁡
                                                
                                                    
                                                        
                                                            -
                                                            β
                                                            
                                                                
                                                                    c
                                                                    
                                                                        
                                                                            
                                                                                
                                                                                    R
                                                                                
                                                                                
                                                                                    *
                                                                                
                                                                            
                                                                            ;
                                                                            T
                                                                        
                                                                    
                                                                    -
                                                                    c
                                                                    
                                                                        
                                                                            R
                                                                            ;
                                                                            T
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     as noted above. Since the acceptance probability is a minimum of 1 and an exponential function, when the cost difference                         
                            c
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            *
                                        
                                    
                                    ;
                                    T
                                
                            
                            -
                            c
                            
                                
                                    R
                                    ;
                                    T
                                
                            
                        
                     is negative, then, based on the properties of the exponential function,                         
                            
                                
                                    exp
                                
                                ⁡
                                
                                    
                                        
                                            -
                                            β
                                            
                                                
                                                    c
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    *
                                                                
                                                            
                                                            ;
                                                            T
                                                        
                                                    
                                                    -
                                                    c
                                                    
                                                        
                                                            R
                                                            ;
                                                            T
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     is greater than 1. Therefore, the minimum function “min” resolves to 1.] and
the probability of acceptance is e^(-beta*cost_diff) when cost_diff is a positive number, wherein beta comprises a tunable parameter. [In the expression                         
                            α
                            
                                
                                    R
                                    →
                                    
                                        
                                            R
                                        
                                        
                                            *
                                        
                                    
                                    ;
                                    T
                                
                            
                            =
                            
                                
                                    min
                                
                                ⁡
                                
                                    
                                        
                                            1
                                            ,
                                            
                                                
                                                    exp
                                                
                                                ⁡
                                                
                                                    
                                                        
                                                            -
                                                            β
                                                            
                                                                
                                                                    c
                                                                    
                                                                        
                                                                            
                                                                                
                                                                                    R
                                                                                
                                                                                
                                                                                    *
                                                                                
                                                                            
                                                                            ;
                                                                            T
                                                                        
                                                                    
                                                                    -
                                                                    c
                                                                    
                                                                        
                                                                            R
                                                                            ;
                                                                            T
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     noted above, when                         
                            
                                
                                    c
                                    
                                        
                                            
                                                
                                                    R
                                                
                                                
                                                    *
                                                
                                            
                                            ;
                                            T
                                        
                                    
                                    -
                                    c
                                    
                                        
                                            R
                                            ;
                                            T
                                        
                                    
                                
                            
                        
                     is positive, then, based on the properties of the exponential function,                         
                            
                                
                                    exp
                                
                                ⁡
                                
                                    -
                                    β
                                    (
                                    ⋅
                                    )
                                
                            
                        
                     is less than 1, in which case the minimum function “min” resolves to the exponential function. Furthermore, § 3.2, paragraph 2 teaches that “β is a constant,” therefore teaching that it’s a “tunable parameter.”]

As to claim 4, the combination of Le, Smith, Schkufza, and Chang teaches the method of claim 2, wherein the overall cost further comprises a correctness cost and a performance cost. [Schkufza, § 3.1, which teaches the overall cost                         
                            c
                            
                                
                                    R
                                    ;
                                    T
                                
                            
                            =
                            e
                            q
                            
                                
                                    R
                                    ;
                                    T
                                
                            
                            +
                        
                                             
                            p
                            e
                            r
                            f
                            
                                
                                    R
                                    ;
                                    T
                                
                            
                        
                    , where                         
                            e
                            q
                            
                                
                                    R
                                    ;
                                    T
                                
                            
                        
                     is the correctness cost and                         
                            p
                            e
                            r
                            f
                            
                                
                                    R
                                    ;
                                    T
                                
                            
                        
                     is the performance cost, as described in § 3.1, first paragraph: “a cost function should include both a correctness term eq(·) and a performance term, perf(·).”].

As to claim 5, the combination of Le, Smith, Schkufza, and Chang teaches the method of claim 1, further comprising:
computing the probability of acceptance using a direct proportionality function on the quality score. [Le, Equation 4 (§ 4.2) and Equation 5 (§ 5.4), where (multiplication by) “c” is a direct proportionality function. In the combination of references (i.e., Le modified by Schkufza), the corresponding concept is taught by Schkufza, Equation 4 (§ 3.2), where (multiplication by) “β” constitutes a direct proportionality function on the quality score c.]

As to claim 6, the combination of Le, Smith, Schkufza, and Chang teaches the method of claim 1, wherein:
quality_diff comprises the quality score corresponding to the mutant minus the quality score corresponding to the original program; [Le, Equations 4 (§ 4.2) and Equation 5 (§ 5.3) teaches the quality score difference                         
                            Δ
                            
                                
                                    
                                        
                                            Q
                                        
                                        
                                            *
                                        
                                    
                                    ;
                                    P
                                
                            
                            -
                            Δ
                            (
                            Q
                            ;
                            P
                            )
                        
                    , where                         
                            Δ
                            
                                
                                    
                                        
                                            Q
                                        
                                        
                                            *
                                        
                                    
                                    ;
                                    P
                                
                            
                        
                     is the quality score for the mutant and                         
                            Δ
                            (
                            Q
                            ;
                            P
                            )
                        
                     is the quality score for the original program. Note that the teachings of Schkufza are consistent with this limitation, since Schkufza, § 3.2, Equations 4 and 6 teach                         
                            p
                            
                                
                                    R
                                    ;
                                    T
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    Z
                                
                            
                            
                                
                                    exp
                                
                                ⁡
                                
                                    
                                        
                                            -
                                            β
                                            ⋅
                                            c
                                            
                                                
                                                    R
                                                    ;
                                                    T
                                                
                                            
                                        
                                    
                                
                            
                        
                     and                         
                            α
                            
                                
                                    R
                                    →
                                    
                                        
                                            R
                                        
                                        
                                            *
                                        
                                    
                                    ;
                                    T
                                
                            
                            =
                            
                                
                                    min
                                
                                ⁡
                                
                                    
                                        
                                            1
                                            ,
                                            
                                                
                                                    p
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    *
                                                                
                                                            
                                                            ;
                                                            T
                                                        
                                                    
                                                
                                                
                                                    p
                                                    
                                                        
                                                            R
                                                            ;
                                                            T
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                             
                        
                    . Therefore,                         
                            
                                
                                    p
                                    
                                        
                                            
                                                
                                                    R
                                                
                                                
                                                    *
                                                
                                            
                                            ;
                                            T
                                        
                                    
                                
                                
                                    p
                                    
                                        
                                            R
                                            ;
                                            T
                                        
                                    
                                
                            
                            =
                            
                                
                                    exp
                                
                                ⁡
                                
                                    
                                        
                                            -
                                            β
                                            
                                                
                                                    c
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    *
                                                                
                                                            
                                                            ;
                                                            T
                                                        
                                                    
                                                    -
                                                    c
                                                    
                                                        
                                                            R
                                                            ;
                                                            T
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    , where                         
                            c
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            *
                                        
                                    
                                    ;
                                    T
                                
                            
                            -
                            c
                            
                                
                                    R
                                    ;
                                    T
                                
                            
                        
                     comprises the overall cost of the mutant                         
                            c
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            *
                                        
                                    
                                    ;
                                    T
                                
                            
                        
                     minus the overall cost corresponding to the original program                         
                            c
                            
                                
                                    R
                                    ;
                                    T
                                
                            
                        
                    . Moreover, Chang teaches that the negative of the cost can be used, thereby resulting in the instant limitation when the negative in front of “β” is distributed. Therefore, this limitation is taught by the combination of references.]  
the probability of acceptance is one when quality_diff is a positive number; [Le, Equation 5 (§ 5.3):                         
                            A
                            
                                
                                    Q
                                    →
                                    
                                        
                                            Q
                                        
                                        
                                            *
                                        
                                    
                                    ;
                                    P
                                
                            
                            =
                            
                                
                                    min
                                
                                ⁡
                                
                                    
                                        
                                            1
                                            ,
                                            
                                                
                                                    exp
                                                
                                                ⁡
                                                
                                                    
                                                        
                                                            σ
                                                            ⋅
                                                            
                                                                
                                                                    Δ
                                                                    
                                                                        
                                                                            
                                                                                
                                                                                    Q
                                                                                
                                                                                
                                                                                    *
                                                                                
                                                                            
                                                                            ;
                                                                            P
                                                                        
                                                                    
                                                                    -
                                                                    Δ
                                                                    
                                                                        
                                                                            Q
                                                                            ;
                                                                            P
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    . Since the acceptance probability is a minimum among 1 and an exponential function, when the difference                         
                            Δ
                            
                                
                                    
                                        
                                            Q
                                        
                                        
                                            *
                                        
                                    
                                    ;
                                    P
                                
                            
                            -
                            Δ
                            
                                
                                    Q
                                    ;
                                    P
                                
                            
                             
                        
                    is positive, the exponential function                         
                            
                                
                                    exp
                                
                                ⁡
                                
                                    
                                        
                                            σ
                                            ⋅
                                            
                                                
                                                    Δ
                                                    
                                                        
                                                            
                                                                
                                                                    Q
                                                                
                                                                
                                                                    *
                                                                
                                                            
                                                            ;
                                                            P
                                                        
                                                    
                                                    -
                                                    Δ
                                                    
                                                        
                                                            Q
                                                            ;
                                                            P
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     is greater than 1, based on the properties of the exponential function. Therefore, the minimum function “min” resolves to 1.] and
the probability of acceptance is e^(beta*quality_diff) when quality_diff is a negative number, wherein beta comprises a tunable parameter. [In Equation 5 of Le noted above, when                         
                            
                                
                                    Δ
                                    
                                        
                                            
                                                
                                                    Q
                                                
                                                
                                                    *
                                                
                                            
                                            ;
                                            P
                                        
                                    
                                    -
                                    Δ
                                    
                                        
                                            Q
                                            ;
                                            P
                                        
                                    
                                
                            
                        
                     is a negative number,                         
                            
                                
                                    exp
                                
                                ⁡
                                
                                    
                                        
                                            σ
                                            ⋅
                                            
                                                
                                                    Δ
                                                    
                                                        
                                                            
                                                                
                                                                    Q
                                                                
                                                                
                                                                    *
                                                                
                                                            
                                                            ;
                                                            P
                                                        
                                                    
                                                    -
                                                    Δ
                                                    
                                                        
                                                            Q
                                                            ;
                                                            P
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     has a value that is less than one, based on the properties of the exponential function. Therefore, in this case, the minimum function “min” resolves to the value of the exponential function. The element of “beta” is met by σ, which is described in § 4.2, paragraph 2, as a “constant” (and thus a tunable parameter).]

As to claim 7, the combination of Le, Smith, Schkufza, and Chang teaches the method of claim 1, further comprising:
terminating the iteration upon the numbered of stored mutants exceeding a threshold. [Le, § 4.2, Algorithm 1, line 4: “for 1 .. MAX_ITER do”. Therefore, in the “for” loop, if the number of new states Q exceeds “MAX_ITER,” the iterative process is terminated.]

As to claim 8, the combination of Le, Smith, Schkufza, and Chang teaches the method of claim 1, further comprising:
terminating the iteration upon determining that the quality score exceeds a storage threshold and that the correctness distance is zero. [The condition of “upon determining that the quality score exceeds a storage threshold and that the correctness distance is zero” is taught by the combination of references as set forth in the rejection of claim 1. Moreover, when “MAX_ITER” (Le, § 4.2, Algorithm 1, line 4) is reached, the iterative process terminates after the condition of “upon determining…” has been met].

As to claims 9-16, these claims are directed to a computer usable program product with instructions for performing operations that are the same or substantially the same as those recited in claims 1-8. Therefore, the rejections made to claims 1-8 are applied to claims 9-16, respectively. 
Additionally, Le teaches “a computer usable program product comprising one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices, the stored program instructions comprising: [program instructions]” [Since Le teaches “compiler testing” (abstract) and Algorithm 1 (§ 4.2) includes compilation, execution, and other computer-related operations, it is implicitly disclosed that the method of Le, including Algorithm 1, is implemented in the form of program instructions that are stored in one or more computer-readable storage devices of a computer usable program product. See also § 6.1, heading “Testing Infrastructure”, which teaches a computer system: “Our testing focuses on the x86-linux platform due to its popularity and ease of access. We conduct our experiments on two machines (one 18 cores and one 6 cores) running Ubuntu 12.04 (x86_64).”] 

As to claims 19-20, these claims are directed to a computer system for performing operations that are the same or substantially the same as those recited in claims 1-2. Therefore, the rejections made to claims 1-2 are applied to claims 19-20, respectively.
Additionally, Le teaches “a computer system comprising one or more processors, one or more computer-readable memories, and one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, the stored program instructions comprising [program instructions]” [§ 5.1, which implementation using various software components (e.g., “athena” and “stmt-extractor”) and § 6.1, heading “Testing Infrastructure”, which teaches a computer system: “Our testing focuses on the x86-linux platform due to its popularity and ease of access. We conduct our experiments on two machines (one 18 cores and one 6 cores) running Ubuntu 12.04 (x86_64).” Furthermore, Le teaches “compiler testing” (abstract) and Algorithm 1 (§ 4.2) includes compilation, execution, and other computer-related operations. Therefore, Le teaches a processor that includes a memory. It is implicitly disclosed that the method of Le, including Algorithm 1, is a program that is stored in some storage device and includes instructions for performing the method, for execution by the processor via a memory.] 

2.	Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Smith, Schkufza, and Chang, and further in view of Allen et al. (US 2015/0170054 A1) (“Allen”).
As to claim 17, the combination of Le, Smith, Schkufza, and Chang teaches the computer usable program product of claim 9, wherein the computer usable code is stored in a computer readable storage device in a data processing system, [These limitations are implicitly taught by Le for the reasons discussed in the rejection of claim 9], but does not specifically teach “and wherein the computer usable code is transferred over a network from a remote data processing system.”
Allen, in an analogous art, teaches the above limitations. Allen is in the field of data processing using artificial intelligence methods (see [0002]: “artificial intelligence application”). 
In particular, Allen teaches “wherein the computer usable code is transferred over a network from a remote data processing system” [Allen, claim 18: “the computer usable code is stored in a computer readable storage medium in a data processing system, and wherein the computer usable code is transferred over a network from a remote data processing system.” One of ordinary skill would recognize that Allen teaches that this feature permit the computer usable code to be usable by a remote data processing system.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Le, Smith, Schkufza, and Chang with the teachings of Allen by implementing the feature that “the computer usable code is transferred over a network from a remote data processing system,” in order to permit the computer usable code to be usable by a remote data processing system, as suggested by Allen. 

As to claim 18, the combination of Le, Smith, Schkufza, and Chang teaches the computer usable program product of claim 9, but does not teach the further limitations of the claim.
Allen, in an analogous art, teaches the above limitations. Allen is in the field of data processing using artificial intelligence methods (see [0002]: “artificial intelligence application”). 
In particular, Allen teaches “wherein the computer usable code is stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system.” [Allen, claim 19: “the computer usable code is stored in a computer readable storage medium in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage medium associated with the remote data processing system.” One of ordinary skill would recognize that Allen teaches that this feature permit the computer usable code to be usable by a remote data processing system.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Le, Smith, Schkufza, and Chang with the teachings of Allen by implementing the feature that “the computer usable code is stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system,” in order to permit the computer usable code to be usable by a remote data processing system, as suggested by Allen. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references depict the state of the art.
Schkufza et al., “Stochastic Program Optimization,” Communications of the ACM , February 2016, Vol. 59, No. 2 (“Schkufza (2016)”) teaches techniques similar to Schkufza (2013), including a difference of cost functions (see Equation 5 on page 116).
Brunel et al., “Learning to Superoptimize Programs,” arXiv:1611.01787v3 [cs.LG] 28 Jun 2017 teaches related program optimization techniques using MCMC sampling.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAO DAVID HUANG whose telephone number is (571)270-1764. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y.D.H./Examiner, Art Unit 2124                                                                                                                                                                                                        

/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124